UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1602



STEVEN D. JOHNSON,

                                              Plaintiff - Appellant,

          versus


STONE CONTAINER CORPORATION;     SMURFIT-STONE
CONTAINER CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-00-3714)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell Jerry Williams, HARRIS & GRAVES, P.A., Columbia, South
Carolina, for Appellant. Curtis L. Ott, TURNER, PADGET, GRAHAM &
LANEY, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven D. Johnson appeals the district court’s order granting

Defendants’ motions for summary judgment in this tort action.   We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Johnson v.

Stone Container Corp., No. CA-00-3714 (D.S.C. Apr. 30, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2